Examiner-Initiated Interview Summary
	The examiner noted, that the remarks have been found persuasive to overcome the rejections under 35 USC § 112(a) and 35 USC § 102.  However, if the limitation “a same electrode” were cancelled, the claims would be obvious over Abe in view of Sanmiya et al. (see Non-Final Rejection of 18 August 2020).  Specifically, that particular amendment was used to overcome the obvious type rejection (see page 3 of the Final Rejection of 25 November 2020).  The examiner recommended amending the claim so as to distinguish the claimed invention over the shaping/blanking provided by the amplifiers of Abe.
	Further, upon further search and consideration, the examiner noted that the claimed invention was found to be obvious over the applied Arai in view of Sakai et al. (US pgPub 2010/0224789).  Arai teaches most of the limitations of claim 2 as discussed in the Final Rejection.  Specifically, Arai teaches a first voltage (0 V) applied to the blanking deflector by a first amplifier (see figure 3A).  Moreover, Arai teaches a second amplifier to apply a third voltage…during the first voltage (i.e. 0V by switching element).
Arai teaches a switching element thus fails to disclose the third voltage for deflection adjustment during the first voltage being applied from the first amplifier.
However, Sakai et al. (US pgPub 2010/0224789) was found to teach a method of correcting optical axis deviation for a charged particle beam ([0033] and figure 3).  Specifically, paragraph [0034] teaches that during a voltage which makes a beam on state is applied to the blanker 212 (i.e. via amplifier 124, [0031]), adjustments are 
Sakai modifies Arai by suggesting making deflection adjustments during a beam-on state of zero volts applied to the blanking deflector by the first amplifier.
Since both inventions are directed towards adjusting the electron beam passing through the blanking plate, it would have been obvious to one of ordinary skill in the art to substitute the switching means of Arai for the computer control of Sakai because it would allow for optical axis device applied to the blanker to be corrected during the beam on state, therefore making it possible to prevent a part of the electron beam from being cut by the blanking aperture plate ([0046]).  That is, in the device of Arai, the adjustments made during the 0V resulting in a beam-on state are a result of switching.  Sakai teaches that correcting deviations in a beam-on state may result in a disadvantageous deviation due to the high-frequency pulse serving as a blanking signal to control on/off state of an electron beam ([0008]).  Sakai teaches an additional correction by adjusting the optical axis while repeatedly turning on/off application of a voltage to the blanker ([0037]).  Therefore, by substitution of the switch of Arai for the computer control of Sakai, the deviation correction of Arai may be made while the first amplifier provides the first voltage to the blanker and further a correction may be made to correct for deviations as a result of the high-frequency pulse for beam-on/off, therefore preventing deviation as a result of the high-frequency pulse.
No agreement was reached.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.